Citation Nr: 0527669	
Decision Date: 10/13/05    Archive Date: 10/25/05

DOCKET NO.  04-01 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUE

Entitlement to a higher initial evaluation for post-traumatic 
stress disorder, rated 30 percent disabling.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

D. Schechter, Counsel



INTRODUCTION

The veteran served on active military duty from June 1969 to 
January 1972.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision, in pertinent part granting 
service connection for PTSD and assigning a 30 percent 
evaluation.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify appellant of 
any action necessary.


REMAND

The veteran claims entitlement to a higher initial evaluation 
for post-traumatic stress disorder than the 30 percent 
currently assigned.  He was most recently evaluated for the 
disorder by a June 2003 VA examination.  As the veteran's 
representative informs in a July 2004 Informal Hearing 
Presentation, the veteran now contends that his PTSD has 
since increased in severity and warrants new VA examination.  
The U.S. Court of Appeals for Veterans Claims has held that 
VA's duty to assist a veteran in obtaining and developing 
available facts and evidence to support a claim includes 
obtaining an adequate and contemporaneous VA examination 
which takes into account the records of prior medical 
treatment.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  
Moreover, additional records have been received showing 
continued treatment for psychiatric pathology.  Accordingly, 
remand for an additional VA examination is in order.  

The claims folder contains an April 1999 letter by a private 
mental health care provider, informing that the veteran 
sustained significant injuries at work on May 26, 1993, and 
that as a result he had to undergo at least seven surgeries, 
numerous treatments, and care for resulting chronic, 
debilitating pain.  (Other treatment records indicate that 
the veteran has severe pain in the arms and hip.)  The letter 
is to the effect that the veteran's depression resulted from 
that work injury.  Thus, there is presented the question of 
the degree of psychiatric impairment due to the veteran's 
service-connected PTSD, as distinct from other psychiatric 
impairment due to other causes, including particularly 
depression due to post-service injury on the job in 1993 and 
resulting disability and chronic, debilitating pain.  This 
question must be addressed by the VA examiner upon remand.  

The claims folder also contains an August 2001 deposition of 
E. Michael Lampkin, M.D., a private physician who treated the 
veteran between August 1994 and August 2001, addressing the 
veteran's disability including as related to that May 1993 
work injury involving a fall and fracture of the left wrist.  
This deposition also addresses debilitating pain.  Thus, the 
VA examiner must also address the panoply of psychiatric 
symptoms that may be related to his post-service injury and 
resulting debilitating pain, as potentially distinct from 
symptoms attributable to the veteran's service-connected 
PTSD.  

While some Social Security records appear to have been 
associated with the claims folder, it does not appear that 
the entire Social Security record has been obtained.  The 
record reflects that the veteran applied for and/or is in 
receipt of Social Security disability benefits as related to 
his work injury in May 1993, with associated depression.  The 
Court has held that where a veteran is in receipt of Social 
Security disability benefits, the Social Security 
determination and medical records underlying that award are 
relevant to issues such as those on appeal here.  Masors v. 
Derwinski, 2 Vet. App. 181 (1992); Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).  As such, these records must be 
obtained for association with the claims folder.  

Because the claim of entitlement to a higher initial 
evaluation for PTSD arises from a grant of service 
connection, separate ratings potentially can be assigned for 
separate periods of time following the effective date of 
service connection, based on the facts found, a practice 
known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 
119 (1999).  

Accordingly, the case is remanded for the following:

1.  The veteran should be asked about 
any recent treatment for PTSD, both VA 
and private.   He should be asked to 
submit all pertinent evidence in his 
possession.  With appropriate 
authorization, efforts to secure any 
pertinent private treatment records not 
previously secured should be conducted.  
Pertinent VA treatment records should be 
obtained.  All records and responses 
received should be associated with the 
claims folder.  

2.  The RO should also obtain and 
associate with the claims file any 
Social Security disability 
determination(s) and the medical records 
underlying the determination(s). 

3.  Thereafter, the veteran should be 
afforded a VA psychiatric examination to 
address both the nature and extent of 
his PTSD, based on a review of the 
entire record inclusive of any 
additional records and reports obtained, 
and based on any necessary tests and 
interview.  The claims folder must be 
made available for review by the 
examiner for the examination.  Any 
necessary tests should be conducted.  To 
the extent possible, objective testing 
should be undertaken to assess the 
actual, as contrasted with reported, 
symptomatology and level of impairment.  
Other environmental and physiological 
factors should be differentiated from 
the veteran's impairment due to his 
PTSD.  In this regard, the examiner 
should address the reported depression 
and debilitating pain that have been 
assessed by treating physicians and 
psychiatrists as residuals of a work 
injury in May 1993, as addressed in the 
body of this remand and as reflected in 
medical records contained within the 
claims folder.  Thus, the examiner 
should distinguish, to the extent 
possible, psychiatric disability 
attributable to the veteran's PTSD from 
that attributable to other psychiatric 
impairment or other causes.  If all the 
psychiatric symptoms are most reasonably 
related to the PTSD, that should also be 
set forth.

4.  Thereafter, the remanded claim must 
be appropriately readjudicated.  Staged 
ratings should be considered to address 
initial schedular evaluations, pursuant 
to Fenderson v. West, 12 Vet. App. 119 
(1999).  If any determination remains to 
any extent adverse to the veteran, he 
and his representative must be provided 
a supplemental statement of the case 
which includes a summary of additional 
evidence submitted, any additional 
applicable laws and regulations, and the 
reasons for the decision.  They should 
then be afforded the applicable time to 
respond. 
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).

	                     
______________________________________________
	MICHAEL D. LYON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




 Department of Veterans Affairs


